                       MINUTES OF THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

                                          VS
                USA                                         Tyrone Duren
Case Number:   16-cr-02892             WITNESS LIST           Evidentiary Hearing

     DATE              PLF       DEF                     WITNESS NAME
09-20-2019              X                MARITZA WEAVER
09-20-2019              X                JOYCELIN TSAI
11-06-2019                        X      MARITZA WEAVER
11-06-2019                        X      MICHAEL HANDLEMAN
11-07-2019                        X      JOYCELIN TSAI
11-07-2019                        X      NICHET KELLY
12-20-2019              X                JOYCELIN TSAI
